Order entered October 29, 2020




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                               No. 05-20-00780-CV

         SAMUEL PETERS AKA SAMUEL C. PETERS, Appellant

                                        V.

            AMERICAN EXPRESS NATIONAL BANK, Appellee

                On Appeal from the County Court at Law No. 2
                            Dallas County, Texas
                    Trial Court Cause No. CC-18-05333-B

                                     ORDER

      Before the Court is appellant’s October 28, 2020 motion for an extension of

time to file his jurisdictional letter brief. We GRANT the motion. Appellant’s

letter brief was filed on October 27, 2020. Appellee shall file any response to

appellant’s letter brief on or before November 6, 2020.


                                             /s/   KEN MOLBERG
                                                   JUSTICE